Exhibit 10.3

AMENDMENT NO. 4 TO THE

AIR PRODUCTS AND CHEMICALS, INC.

RETIREMENT SAVINGS PLAN

WHEREAS, Air Products and Chemicals, Inc. (the “Company”) is the Plan Sponsor of
the Air Products and Chemicals, Inc. Retirement Savings Plan (the “Plan”); and

WHEREAS, pursuant to Plan Section 7.01 the Plan may be amended at anytime; and

WHEREAS, the Company desires to amend the Plan to update Exhibit I to include
three new eligible hourly locations.

NOW, THEREFORE, the Plan is hereby amended as follows:

 

  1. Exhibit I is amended as attached hereto to include three new locations
effective as of the following dates:

Cartersville, Georgia – March 1, 2012;

Long Beach, California – February 1, 2012; and

McIntosh, Alabama – April 1, 2012.

 

  2. In all other respects the Plan shall remain in full force and effect.

IN WITNESS WHEREOF, the Company has caused its Senior Vice President- Human
Resources and Communications to execute this Fourth Amendment to the Plan on
this                     day of April 2012.

 

    AIR PRODUCTS AND CHEMICALS, INC.     By:  

 

     

Senior Vice President- Human Resources

and Communications



--------------------------------------------------------------------------------

EXHIBIT I

ELIGIBLE NONUNION HOURLY LOCATIONS DESIGNATED

BY VICE PRESIDENT-HUMAN RESOURCES

EFFECTIVE AS OF APRIL 10, 2012:

 

    

Designated Terminal

         

For 125% of Base Salary

    

ASHLAND, KY

   YES   

BETHLEHEM, PA

   YES   

BOUNTIFUL, UT

   YES   

BURNS HARBOR, IN

   NO   

BUTLER, IN

   YES   

CAMDEN, SC

   YES   

CARTERSVILLE, GA

CHANDLER, AZ

  

YES

YES

  

CONVENT, LA

   NO   

CONVENT, LA (Drivers)

   YES   

CONYERS, GA

   YES   

CREIGHTON, PA

   YES   

DECATUR, AL

   YES   

DEER PARK, TX

   NO   

EAGAN, MN

   YES   

GLENMONT, NY

   YES   

GRAY, TN

   YES   

LANCASTER, PA

   YES   

LANCASTER, PA (Express Services)

   NO   

LAPORTE, TX

   YES   

LASALLE, IL

   YES   

LIBERAL, KS

   YES   

LONG BEACH, CA

MANALAPAN, NJ

  

YES

NO

  

MCINTOSH, AL

MIDLOTHIAN, TX

  

YES

YES

  

MOORELAND, OK

   YES   

NEW MARTINSVILLE, WV

   YES   

NIAGARA FALLS, NY

   YES   

OAK CREEK, WI

   YES   

ORLANDO, FL

   YES   

PACE, FL

   YES   

PARKERSBURG, WV

   YES   

PRYOR, OK

   YES   

PUYALLUP, WA

   YES   

REIDSVILLE, NC

   YES   

SHAKOPEE, MN

   YES   

SMITHVILLE, MO

   NO   

SPARROWS POINT, MD (Drivers)

   YES   